PD-0015-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
April 2, 2015                                                   Transmitted 4/2/2015 11:47:09 AM
                                                                  Accepted 4/2/2015 12:49:08 PM
                                                                                    ABEL ACOSTA
                              NO. PD-0015-15                                               CLERK



THE STATE OF TEXAS,                 §         IN THE COURT OF
Appellant

vs.                                 §         CRIMINAL APPEALS


MICHAEL ERIC RENDON,                §         AUSTIN, TEXAS
Appellee

                     MOTION FOR EXTENSION OF
                   TIME TO FILE APPELLEE’S BRFIEF


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Now comes, Michael Eric Rendon, appellee in the instant cause, by

and through undersigned counsel, Edward F. Shaughnessy, and files this

Appellee’s Motion for Extension of Time to File Appellee’s Brief.             In

support of the instant motion the Appellee would show unto this Court the

following:

                                        A.

       The Appellant is appealing a pre-trial ruling on a motion to suppress

entered by the judge of the 377th District Court of Victoria County Texas

wherein the trail Court entered an order suppressed certain evidence at the

request of the appellee prior to trial in cause number 12-8-00666-CR. The

Notice of Appeal was filed in a timely fashion in the trial Court.
                                      B.

      This is the appellee’s first request for an extension of time to file the

appellee’s brief. The appellee’s brief is due to be filed in this Court on April

2 , 2015.

                                      C.

      The appellee respectfully requests an extension of time of thirty days

until May 4, 2015 in which to file the appellee’s brief.

                                        D.

      The undersigned has recently filed briefs in the following matters:

Jeffrey Lee v. The State of Texas, Cause No. 04-14-00256-CR; Israel

Ytuarte Rodriguez v. The State of Texas, Cause No. PD-0278-14; Dustin

Charles Wilmer v. The State of Texas, Cause No. 07-14-00266-CR.

                                        E.

      The undersigned is also in the process of compiling a brief on behalf

of the appellant in the case of Jordan Lewis v. The State of Texas, Cause No.

01-14-00557-CR. Moreover the undersigned is in the process of filing a

brief on behalf of the appellant in the case of Greg Saul v. The State of

Texas 04-15-    CR.
                                       F.

      In addition the undersigned serves as a part-time Criminal law

Magistrate for the District Courts of Bexar County and as a Juvenile Referee

for the Juvenile Courts of Bexar County. Counsel will be serving in those

capacities during the upcoming days.



                                       G.

      The undersigned is scheduled to appear on behalf of The State of

Texas on March 24, 2015 in the 38th Judicial District Court of Medina

County for purposes of an evidentiary hearing in the case of Ex Parte Denise

Crouch, a post-conviction writ of habeas corpus wherein this Court has

ordered findings of fact and conclusions of law.

      Moreover, the undersigned is scheduled for a jury trial on March 16,

2015 in the 175th District Court of Bexar County, Texas in the case of The

State of Texas v. Raymond Rose, cause number 2013-CR-6452. Rose is

charged with 24 Counts of Aggravated Sexual Assault of a Child and

Indecency with a Child.
                          PRAYER FOR RELIEF

      Wherefore premises considered, the Appellee would request a thirty

day extension of time file the brief in the instant case until May 4, 2015.



                                        Respectfully submitted,

                                        /S/ Edward F. Shaughnessy
                                        Edward F. Shaughnessy, III
                                        Attorney for the Appellee
                                        206 East Locust Street
                                        San Antonio, Texas 78212
                                        SBN: 18134500
                                        Phone: (210) 212-6700
                                        Fax: (210) 212-2178
                                        Shaughnessy727@gmail.com
                     CERTIFICATE OF SERVICE

      I, Edward F. Shaughnessy, hereby certify that a copy of the instant
motion was served upon Brendan Wyatt Guy, attorney for the appellant, by
mailing the motion to 205 N. Bridge St. Suite 301, Victoria, Texas 77901,
on the _17_ day of March, 2015.

/S/ Edward F. Shaughnessy
Edward F. Shaughnessy, III
Attorney for the Appellee